Case: 13-12045    Date Filed: 11/20/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-12045
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:00-cr-08075-DTKH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

LELIO DELVA,
a.k.a. Lelio Delua,
a.k.a. Noel Romial,

                                                            Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (November 20, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12045      Date Filed: 11/20/2013   Page: 2 of 2


      Lelio Delva appeals the denial of his motion to reduce his sentence. See 18

U.S.C. § 3582(c)(2). Delva sought a reduction under Amendment 750 to the

Sentencing Guidelines and the Fair Sentencing Act of 2010. We affirm.

      Delva’s arguments are foreclosed by our precedent. We have held that

defendants, like Delva, whose sentences are based on the mandatory minimum

guideline, see United States Sentencing Guidelines Manual § 5G1.1(b); 21 U.S.C.

§ 841(b)(1)(A), not on the drug quantity tables, see U.S.S.G. § 2D1.1, are

ineligible for a reduction of their sentence under Amendment 750. See United

States v. Mills, 613 F.3d 1070, 1074–79 (11th Cir. 2010); United States v.

Williams, 549 F.3d 1337, 1340 (11th Cir. 2008). Delva also cannot obtain relief

under the Fair Sentencing Act. The Act “is not a guidelines amendment by the

Sentencing Commission . . . [that can] serve as a basis for a . . . sentence

reduction,” and does not apply to Delva because he was sentenced before the Act

became effective on August 3, 2010. See United States v. Hippolyte, 712 F.3d
535, 542 (11th Cir. 2013); United States v. Berry, 701 F.3d 374, 376–78 (11th Cir.

2012).

      We AFFIRM the denial of Delva’s motion to reduce his sentence.




                                           2